Citation Nr: 1129199	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and April 2010 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty, and granted service connection for bilateral hearing loss (noncompensably disabling, from July 16, 2004), respectively.  

The case was remanded by the Board in January 2011 to afford the Veteran a VA examination for his 38 U.S.C.A. § 1151 claim and to obtain audiometric results from an August 2004 audiology visit.  As discussed below, the audiometric results were not obtained and necessitates another remand; however, the Veteran was afforded a VA examination with regard to his 38 U.S.C.A. § 1151 claim.  Accordingly, the Board finds that the Board's remand directives were substantially complied with as regards the issue adjudicated herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the right knee, status post total knee arthroplasty, as secondary to disability resulting from left total knee arthroplasty was referred by the Board in its January 2011 rating decision.  It does not appear that such issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no additional disability due to a left total knee arthroplasty due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; the proximate cause of his complaints of pain and numbness was an event that was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in July 2008 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Although the letter did not specify the criteria for the assignment of a disability rating and an effective date, that deficiency has been rendered moot by the Board's denial of the Veteran's § 1151 claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with his file.  

A pertinent VA opinion with respect to the issue adjudicated herein was obtained in February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has additional disability due to a left total knee arthroplasty performed on June 15, 2007, at the VA Medical Center (VAMC) in Kansas City, Missouri.  He contends that the prosthesis was placed incorrectly and that he did not receive adequate follow-up care, including physical therapy.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2010).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2010).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (West 2002).

According to post-service medical records in the present appeal, the Veteran complained of left leg cramps in July 2004.  In January 2007, he was diagnosed with degenerative joint disease of the knees.  A left total knee arthroplasty was scheduled for June 15, 2007, at the VAMC in Kansas City, Missouri.  Informed consent prior to the surgery was obtained from the Veteran in May 2007.  Treatment records from the surgery do not show any complications.  

The Veteran underwent physical therapy following his surgery.  A physical therapy note dated three days after the surgery shows that the Veteran remained independent in all mobility.  He reported some increase in stiffness, but no pain.  A physical therapy note four days after the surgery shows that the Veteran was given a written/illustrated copy of a home exercise program; the Veteran was independent in all mobility and with basic strengthening exercises.  The Veteran's first post-operation orthopedic follow-up in July 2007 shows that the Veteran reported ambulating with a walker and that his therapy was going well.  He denied any pain at that time.  The Veteran missed physical therapy appointments in July 2007 and August 2007, then reported intermittent left knee pain in September 2007.  In October 2007, the Veteran complained of numbness and excessive swelling/pain.  He reported being very active with his knee and had cleared physical therapy.  The Veteran walked/exercised daily without assistance.  He was reassured that he was recovering well from his surgery.  At his six month follow-up in December 2007, he reported that he was doing well and was happy with his knee.  

In January 2008, the Veteran reported having pain since surgery, but that he did not tell orthopedics that he was having pain.  He was unhappy with his physical therapy because he did not use a bicycle.  At his one year follow-up in June 2008, the Veteran reported that he occasionally had some pain on the medial aspect, but for the most part was very stable and was ambulating without pain.  However, in December 2008, the Veteran complained bitterly of knee pain and contended that the prosthesis was put in wrong.  The record indicates that the Veteran had been evaluated on a number of occasions by orthopedics and the opinion was that the prosthesis was operating normally.  The assessment was that the Veteran's leg pain appeared to be more neuropathic than arthritic; however, the Veteran was fixated on the prosthesis.  In February 2009, the Veteran reported that his left knee did not hurt too much.  His wife reported that he complained of every little ache and pain and that she was not surprised that he still complained about his knee.  The Veteran reported that he had some numbness.  None of the Veteran's post-surgery treatment records show that he was diagnosed with any additional disability as a result of the total knee arthroplasty.  Although complaints of pain and numbness were reported, no additional disability was diagnosed.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted reviewing the Veteran's hospital records from the date of surgery to the present.  The examiner also noted that, despite the Veteran's complaints, he had the same orthopedic service to his right knee two years after the first one.  The Veteran contended that something was done wrong on his left knee; the follow-up care was inadequate; he did not have physical therapy; and the implants were improperly placed.  In reviewing the medical records, the examiner found absolutely no evidence whatsoever of anything out of the ordinary.  The Veteran still required an occasional muscle relaxant for cramps in the calves, but required no pain pills.  He had an essentially normal gait and used no type of assistive devices in his walking.  There were no flare-ups.  He had about 110 degrees of flexion without pain and zero degrees of extension.  There were no changes following repetition.  The knees were in alignment and were stable.  No additional disability was diagnosed.  It was the examiner's opinion that the Veteran "got a very, very good surgical result from both knees and [that] there was absolutely no reason whatsoever to consider that the affair was less than optimum."  The examiner concluded that, in his opinion, the Veteran was "complaining to be a complainer."  In reaching that conclusion, the examiner noted that the Veteran was complaining about his left knee surgery but then had the same facility operate on his right knee two years later.

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to a total left knee arthroplasty is not warranted.  Initially, the Board finds that the evidence does not show any additional disability.  The Board acknowledges the Veteran's reports of pain and numbness.  The Board finds that the Veteran is competent and credible to report having continued knee problems since surgery.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the evidence does not show additional disability as a result of the left total knee arthroplasty.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Although the Veteran complains of pain and numbness, the competent medical evidence of record does not show that the June 2007 surgery caused additional disability besides the Veteran's pre-operative diagnosis of degenerative joint disease.  No medical professional has provided any opinion that the Veteran has an additional disability as a result of his left knee surgery.  Although the Veteran's reports of pain and numbness are well documented in the record, such complaints have not been ascribed to an additional disability.  

Furthermore, the evidence does not show that any post-operative pain and numbness were caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in performing the left total knee arthroplasty, or that the proximate cause of the Veteran's complaints of pain and numbness was an event that was not reasonably foreseeable.  

The Board finds that the competent medical evidence of record fails to demonstrate that the Veteran's symptoms of pain and numbness were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgery, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.  None of the treatment records indicate that the Veteran's surgery had any complications or that the medical care he received in connection with the surgery was careless, negligent, lacked proper skill, contained error in judgment, or a similar instance of fault on VA's part.  Additionally, there is no evidence that the Veteran's residual complaints were not reasonably foreseeable.  

The only medical opinion of record, that of the VA examiner in February 2011 indicates that there was no carelessness, negligence, lack of proper skill, or error in judgment by the Veteran's physicians.  There are no opinions to the contrary.  Additionally, the evidence does not indicate other similar instance of fault.  Rather, the VA examiner indicated that the Veteran received a very, very good surgical result and that there was no reason to consider that the surgery was less than optimum.

Furthermore, the evidence does not show that the proximate cause was an event that was not reasonably foreseeable.  The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  The competent evidence of record does not indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The VA examiner opined that the Veteran received good care and the surgery was optimum.  No medical professional has indicated that VA did not exercise the degree of care expected of a reasonable health care provider.  

Additionally, the Board also finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  As noted above, the Veteran gave informed consent in May 2007 prior to his surgery.  Furthermore, the Veteran has not even contended that he did not provide informed consent.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent.  

The Board acknowledges the Veteran's contentions that he did not receive adequate follow-up care, physical therapy, and that the prosthesis was placed incorrectly.  However, the post-surgery records clearly show that the Veteran received physical therapy and had follow-up care.  Additionally, there are no medical records to show that the prosthesis was placed incorrectly.  Furthermore, despite the Veteran's complaints as to the care he was provided, the Board does observe that the Veteran chose to undergo a second total knee arthroplasty on his right knee at the same VAMC two years after his left knee surgery.

In sum, the Board does not doubt that the Veteran experiences pain and numbness.  However, the totality of the evidence does not show that he suffers from additional disability or that his complaints are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has additional disability due to a total left knee arthroplasty.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has additional disability due to a left total knee arthroplasty that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to a total left knee arthroplasty.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a total left knee arthroplasty is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a left total knee arthroplasty is denied.


REMAND

Regrettably a remand is necessary for further evidentiary development for the Veteran's claim of entitlement to an initial compensable rating for his bilateral hearing loss.  As noted in the Introduction, the case was previously remanded by the Board in January 2011.  The Board's remand noted that the record contained an August 2004 audiology consultation; however, the actual report of audiometric testing was not in the claims file.  Therefore, the AMC was instructed to obtain the actual report of audiometric testing and to determine whether the speech discrimination results were in accordance with the Maryland CNC test. 

Pursuant to the Board's remand, it appears that instead of contacting the VA Medical Center in Kansas City, Missouri to obtain a copy of the actual audiometric results, the AMC simply reprinted a duplicate copy of the August 2004 audiology consult.  In other words, the audiometric results were not obtained.  Thus, the Board finds that its remand orders were not complied with, necessitating a remand yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the VAMC in Kansas City, Missouri and request that it provide a copy of the actual report of the audiometric test conducted in August 2004.  It should be advised that such report should show-if such information is available-puretone threshold test results and speech discrimination test results, and should specifically state-if such information is available-whether the Maryland CNC word list or another word list was used to determine speech discrimination scores.  If such record is not available, notations as to the unavailability of that record and as to the attempts made to obtain the document should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue remaining on appeal: entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


